EXHIBIT 1

Stipulation

DOCS_DE:233560.1 31270/001
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 7
HERITAGE HOME GROUP, LLC, et al.,' Case No. 18-11736 (BLS)
Debtors. (Jointly Administered)

 

HERITAGE HOME GROUP, LLC,

 

Plaintiff,

v.

Cabot House Inc., Adv. Proc. No. 19-50000 (BLS)
Campbell & Co. Inc., Adv. Proc. No. 19-50001 (BLS)
Plum Management LLC, Adv. Proc. No. 19-50002 (BLS)
Quality Furniture, LLC, Adv. Proc. No. 19-50003 (BLS)
Samalco LLC, Adv. Proc. No. 19-50004 (BLS)
The Annex LLC d/b/a Thomasville Drexel, _ Adv. Proc. No. 19-50005 (BLS)
TOW of Wisconsin, Inc., Adv. Proc. No. 19-50006 (BLS)

Defendants.

 

SETTLEMENT AGREEMENT REGARDING
FRANCHISEE ADVERSARY PROCEEDINGS

This settlement agreement stipulation (the “Stipulation”) is entered into by and between
(a) Alfred T. Giuliano, chapter 7 trustee (the” Trustee”) for the estates of the above-captioned

debtors (the “Debtors”’), (b) PNC Bank, National Association (““PNC”) and (c) certain of the

 

defendants in the above-captioned adversary proceedings (the “Adversary Proceedings”): Cabot
House Inc.; Campbell & Co. Inc.; Plum Management LLC; Quality Furniture, LLC; Samalco

LLC; The Annex LLC d/b/a Thomasville Drexel; and TOW of Wisconsin, Inc., (collectively, the

 

" The Debtors in these cases, along with the last four digits of each Debtor’s tax identification number, as applicable,
are: Heritage Home Group LLC (9506); HH Global II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real
Property LLC (3221); and HHG Global Designs LLC (1150).

* Angelus Furniture Outlet, Inc. filed chapter 7 recently and therefore is not a party to this Stipulation.

DOCS_DE:233360.4 31270/001
“Defendants,” and together with the Trustee and PNC, the “Parties’”). The Parties hereby
stipulate and agree as follows:
Recitals

WHEREAS, on July 29, 2018 (the “Petition Date”), each of the Debtors filed a voluntary
petition for relief under chapter 11 of the Bankruptcy Code with the United States Bankruptcy
Court for the District of Delaware (the “Court”). The cases are being jointly administered
pursuant to Bankruptcy Rule 1015(b).

WHEREAS, in December 2018 and January 2019, the Debtors commenced the
Adversary Proceedings. The Adversary Proceedings each seek a determination that the
applicable franchisee Defendant violated the automatic stay and a recovery of withheld
outstanding receivables the Debtors alleged are due based upon the Debtors’ sale of goods to
each defendant on credit.

WHEREAS, on or about February 26, 2019, the Defendants filed a motion to dismiss in
each of the Adversary Proceedings.

WHEREAS, on March 15, 2019 (the “Conversion Date”), the Court entered an order
converting the chapter 11 cases to chapter 7 (the “Conversion Order”) [Docket No. 644], and
Alfred T. Giuliano was appointed as the chapter 7 trustee of the Debtors’ estates[Docket No.
645].

WHEREAS, on November 14, 2019, the Court entered the Order Granting Motion of
Alfred T. Giuliano, Chapter 7 Trustee, Pursuant to 11 U.S.C. $§ 105 and 363, Federal Rules of
Bankruptcy Procedure 4001 and 9019, and Local Rule of Bankruptcy Procedure 4001 for Entry
of an Order Approving Stipulation By and Between Chapter 7 Trustee for the Estates of Heritage

Home Group, LLC, et al. and PNC Bank, National Association [Docket No. 842] approving a

DOCS_DE:233360.4 31270/001
stipulation between the Trustee and PNC regarding carveouts of certain assets (the “Carveout
Stipulation”), including recoveries relating to the Adversary Proceedings and an agreement to
have PNC pursue the Adversary Proceedings if it intervenes.

WHEREAS, on or about May 4, 2020, PNC filed the Motion of PNC Bank, N.A. to
Intervene Pursuant to Federal Rule of Civil Procedure 24 (the “Intervention Motion”) in each of
the Adversary Proceedings.

WHEREAS, on or about May 18, 2020, the Defendants filed an objection to the
Intervention Motion in each of the Adversary Proceedings.

WHEREAS, on July 23, 2020, the Court entered an order granting the Intervention
Motion in each of the Adversary Proceedings.

WHEREAS, on August 24, 2020, PNC filed an opposition to the Defendants’ motions to
dismiss in each of the Adversary Proceedings, and on or about September 14, 2020, the
Defendants filed a reply thereto.

WHEREAS, on December 7, 2020, the Court entered the Order Approving Stipulation
Governing Mediation.

WHEREAS, on March 8, 2021, the Parties participated in a mediation to resolve the
Adversary Proceedings and have agreed, subject to approval of the Court, to the following terms
and conditions in this Stipulation.

NOW THEREFORE, subject to Court approval, the Parties agree as follows:

1, The foregoing recitals and provisions are incorporated herein as if set forth
separately below.

2. This Stipulation shall become effective on the date an order approving this

Stipulation is entered by the Court (the “Stipulation Effective Date’).

DOCS_DE:233360.4 31270/001
3. Within five (5) business days of the Stipulation Effective Date, the Defendants
shall pay to the Trustee the aggregate sum of $642,864.00 (the “Settlement Payment”). The
Settlement Payment shall be wired in accordance with instructions provided by the Trustee to
Defendants on or before the Stipulation Effective Date.

4. Within five business (5) days of receipt of the Settlement Payment, after
deducting the ten percent (10%) net recovery for the estates pursuant to the terms of the Carveout
Stipulation, the Trustee shall pay the remaining Settlement Payment to PNC by check or by wire
(pursuant to wire instructions, if any, provided by PNC).

5. Effective on the Settlement Effective Date, each of the Defendants waives any
and all claims that it filed or could have filed in the cases of the Debtors, including but not
limited to any filed proof of claim or scheduled claim (the “Waived Claims”),

6. PNC Release of Defendants, Effective on the Stipulation Effective Date, except
for any obligations under this Stipulation, PNC shall be deemed to have irrevocably and
unconditionally, fully, finally and forever waived, released, acquitted and discharged each of the
Defendants (excluding Angelus Furniture Outlet, Inc.), and each of the Defendants’ directors,
employees, officers, and related entities, specifically Home Furnishings of Paramus LLC, Home
Furnishings of Princeton LLC, Home Furnishings of Woodbridge LLC, Home Furnishings of
Eatontown LLC, Home Furnishings of East Hanover LLC, Design Savvy Furniture , LLC, Home
Furnishings of NJ, LLC, Thomasville Interiors, LLC, Home Furnishings of Rockaway LLC,
Furniture Transport, LLC, Quality California LLC, Quality Furniture Company LP, Home
Furnishings of Coram, Inc., Home Furnishings of Westchester, Inc., Home Furnishings of
Garden City, Inc., Home Furnishings of Nanuet Corp, and the successors and assigns of any of

them (collectively, the “Defendant Releasees”) from any and all claims, manner of actions,

DOCS_DE:233360.4 31270/001
causes of action, suits, costs, debts, liabilities, obligations, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies, agreements, promises,
variances, trespasses, damages, judgments, executions and demands whatsoever, of whatever
kind or nature, whether known or unknown, suspected or unsuspected, in law or equity, which
PNC has, had, may have, or may claim to have against the Defendant Releasees relating to the
Adversary Proceedings or the Debtors’ estates. Notwithstanding the foregoing, this release by
PNC does not apply to any loan, debt or other obligation that any of the Defendant Releasees
have or owe to PNC that is unrelated to the Debtors’ estates or the Adversary Proceedings.

7. Trustee’s Release of Defendants. Effective on the Stipulation Effective Date,
except for any obligations under this Stipulation, the Trustee and the Debtors’ estates shall be
deemed to have irrevocably and unconditionally, fully, finally and forever waived, released,
acquitted and discharged each of the Defendant Releasees from any and all claims, manner of
actions, causes of action, suits, costs, debts, liabilities, obligations, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions and demands whatsoever, of
whatever kind or nature, whether known or unknown, suspected or unsuspected, in law or equity,
which the Trustee and the Debtors’ estates have, had, may have, or may claim to have against the
Defendant Releasees relating to the Adversary Proceedings or the Debtors’ estates.

8. Defendants’ Release of PNC and Trustee. Effective on the Stipulation Effective
Date, except for any obligations under this Stipulation, the Defendant Releasees shall be deemed
to have irrevocably and unconditionally, fully, finally and forever waived, released, acquitted
and discharged PNC, its past or present attorneys, accountants, financial advisors, directors,

employees, officers, parents, agents, subsidiaries, and the successors and assigns of any of them

DOCS_DE:233360.4 31270/001
(collectively, the “PNC_ Releasees”) and the Trustee, the Debtors and their bankruptcy estates,
and each of their past or present attorneys, accountants, financial advisors, directors, employees,
officers, parents, agents, subsidiaries, and the successors and assigns of any of them
(collectively, the “Trustee Releasees”), from any and all claims, manner of actions, causes of
action, suits, costs, debts, liabilities, obligations, dues, sums of money, accounts, reckonings,
bonds, bills, specialties, covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, executions and demands whatsoever, of whatever kind or
nature, whether known or unknown, suspected or unsuspected, in law or equity, which the
Defendant Releasees have, had, may have, or may claim to have against any of the PNC
Releasees or Trustee Releasees relating to the Debtors’ estates, the Adversary Proceedings, or
any defenses raised in response to the Adversary Proceedings.

9. No provision of this Stipulation is intended to or shall affect or benefit any
persons beyond the Parties.

10. — This Stipulation is not and shall not in any way be construed as an admission by
the Parties of any allegations made in connection with the Adversary Proceedings.

11. The Parties shall bear their own costs, expenses, and attorneys’ fees incurred to
date in connection with the Adversary Proceedings and this Stipulation; provided however, that
the allocation of legal fees and expenses between the Trustee and the PNC shall remain subject
to terms of the Carveout Stipulation. In the event of any dispute in connection with the
enforcement of this Stipulation, the prevailing Party shall be entitled to its reasonable attorneys’
fees, costs and all necessary disbursements and out-of-pocket expenses, whether statutorily
approved or non-approved costs, incurred in connection with such action or proceeding, as

determined by the Court.

DOCS_DE:233360.4 31270/001
 

12. The Parties agree that if any provision of this Stipulation is determined by a court
of competent jurisdiction to be illegal, invalid or unenforceable, that provision shall not be a part
of this Stipulation. The legality, validity and enforceability of the remaining provisions shall not
be affected by a provision of this Stipulation that is illegal, invalid, or unenforceable.

13. This Stipulation is an integrated document, containing the entire undertaking
between the Parties regarding the matters addressed herein, and, except as set forth in this
Stipulation, no representations, warranties, promises, inducements or considerations have been
made or relied upon by the Parties.

14. This Stipulation shall supersede all prior communications between the Parties or
their representatives regarding the matters contained herein.

15. — This Stipulation shall be binding upon and shall inure to the benefit of the Parties
and each of their respective heirs, executors, legal representatives, successors and permitted
assigns.

16. This Stipulation shall survive dismissal or conversion of these bankruptcy cases,
and shall be binding on the Trustee, any subsequent trustee that may be appointed, the Debtors,
the Debtors’ bankruptcy estates, and the Debtors’ successors and/or assigns.

17. This Stipulation may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any Party whose signature appears thereupon and all
of which shall constitute one and the same instrument. This Stipulation shall be deemed fully
executed when one or more counterparts hereof, individually or taken together, shall bear the
signatures of the Parties.

18. The undersigned Parties, by and through their respective counsel, hereby

represent and warrant that: (a) they have full authority to execute this Stipulation; (b) they have

DOCS_DE:233360.4 31270/001
full knowledge of, and have consented to, this Stipulation; and (c) they are fully authorized to
bind themselves to all of the terms and conditions of this Stipulation.

19. The Court shall retain jurisdiction, and the Parties consent to such retention of
Jurisdiction, to resolve any disputes or controversies arising from or related to this Stipulation
and accompanying order.

[Intentionally Left Blank]

DOCS _DE:233360.4 31270/001
 

IN WITNESS WHEREOF, the Parties have executed this Stipulation as of the last date

indicated below.

ALFRED T. GIULIANO, not individually
but as chapter 7 trustee for the bankruptcy
estates of Heritage Home Group, LLC and
its affiliated debtors

By: /s/ Alfred T. Giuliano
Title: Chapter 7 Trustee

Date: 4/14/2021

Cabot House Inc.;

By:

 

Title:

 

Date:

 

Plum Management LLC

By:

 

Title:

 

Date:

 

Samalco LLC

By:

 

Title:

 

Date:

 

DOCS_DE:233360.4 31270/001

PNC Bank, National Association

By:

 

Title:

 

Date:

 

Campbell & Co. Inc.,

By:

 

Title:

 

Date:

 

Quality Furniture, LLC

By:

 

Title:

 

Date:

 
 

IN WITNESS WHEREOF, the Parties have executed this Stipulation as of the last date

indicated below.

ALFRED T. GIULIANO, not individually
but as chapter 7 trustee for the bankruptcy
estates of Heritage Home Group, LLC and
its affiliated debtors

By:

 

Title:

 

Date:

 

Cabot House Inc.;

By:

 

Title:

 

Date:

 

Plum Management LLC

By:

 

Title:

 

Date:

 

Samalco LLC

By:

 

Title:

 

Date:

 

DOCS_DE:233360.4 31270/001

PNC Bank, National Association

*. Digitally signed by
Thomas F. Thomas F. Karlov

Date: 2021.04.14
By: Karlov 11:15:50 -05'00'

 

Title: Senior Vice President

Date: 4/14/21

Campbell & Co. Inc.,

By:

 

Title:

 

Date:

 

Quality Furniture, LLC

By:

 

Title:

 

Date:

 
IN WITNESS WHEREOF, the Parties have executed this Stipulation as of the last date

indicated below.

ALFRED T. GIULIANO, not individually
but as chapter 7 trustee for the bankruptcy
estates of Heritage Home Group, LLC and

PNC Bank, National Association

its affiliated debtors

 

 

 

 

 

By:
By: Title:
Title: Date:
Date:

 

‘Cabot House (° / / (,
By: f ‘i Le —

 

 

 

Campbell & Co. Inc.,

 

 

 

oe By:
Title: ( fees’ C7 Title:
Date: Y! if: a / Date: __

Plum Management LLC

 

 

Quality Furniture, LLC

 

 

By: By:
Title: Title:
Date: Date:

 

Samaico LLC

By:

 

Title:

 

Date:

 

DOCS _DE:233360.4 31270001

 
 

 

    

WITNESS WREREOE,

Scanned with CamScanner
IN WITNESS WHEREOF. the Parties have executed this Stipulation as of the last date

indicated below,

ALPRED T. GIULIANO, not individually PNC Bank, National Association
but as chapter 7 trustee for the bankruptcy
estates of Heritage Home Group, LLC and

 

 

 

 

 

 

 

 

 

 

its alfillated debtors By:

By: Title:

Title: Date:

Date:

Cabot House Inc.: Campbell & Co. Inc.,
By; _. By:

Tule: Title:

Date: Date:

 

 

Quality Furniture, LLC

 

 

 

By: BUGEELE. AZ By:

veers
tite: HC aut [4 har Maso Title:

¥

Date: “| I 4 LL i

 

Date:

 

 

Samatco LLC

 

By:

Title:

 

Date:

 

9

DOCS Po 2333664 312707004
IN WITNESS WHEREOP, the Parties have executed this Stipulation as of the last date

indicated below.

ALFRED T. GIULIANO, not individually
but as chapter 7 trustee for the bankruptcy
estates of Heritage Home Group, LLC and
its affiliated debtors

By:

¥

 

Title:

 

Date:

 

Cabot House Inc.:

By:

 

Title:

 

Date:

 

Plum Management LLC

 

 

 

Samaico LLC

By:

¥

 

Title:

 

Date:

 

DOCS DE 2333604 31270400)

PNC Bank, National Association

 

 

 

Campbell & Co. Inc.,

By:

 

Tide:

 

Date:

 

Quality Furniture, LLC

By: <j huge. (Abies

ryt ee i A “ af 4
Title: (2REWGEL 49) MALEK.

 

A a
Date: ffi. [Ye Ze?)
IN WITNESS WHEREOF, the Parties have executed this Stipulation as of the last date

indicated below.

ALFRED T. GIULIANO, not individually
but as chapter 7 trustee for the bankruptcy
estates of Heritage Home Group, LLC and
its affiliated debtors

By:

 

Title:

 

Date:

 

Cabot House Inc.;

By:

 

Title:

 

Date:

 

Plum Management LLC

 

 

 

 
 

 

 

By:
Title:
Date:

f Samaleo LY) —
> LMM
Tite: OW WOR
pare: ALPO| LY" 20a

 

DOCS DE 233360.4 31270/001

9

PNC Bank, National Association

By,

 

Title:

 

Date:

 

Campbell & Co. inc.,

By:

 

Title:

 

Date:

 

Quality Furiture, LLC

By:

 

Title:

 

Date:

 
The Annex LLC d/b/a Thomasville Drexel
By: WA he

Title: Jivner—

Date: df Lf Zf

TOW of Wisconsin, Inc.

By:

 

Titles

 

Date:

 

DOCS_DE:233360.4 31270/064

10
The Annex LLC d/b/a Thomasville Drexel

By:

-

 

Title:

 

Date:

 

nny

TOW of vice Ang-> So “

By: Ay whe YS £ . CL seen

corte a ory

Title Py ¢ Sher 4
Date: 4 fy id / L ge]

DOCS DE:233360.4 312704001

10
